Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 4, 6, 8-10, 14, 16, 18, 29, 34, 36-37, 44, 46-47 and 53-56 are pending. 

Applicant’s election without traverse of Group III that read on (A) a therapeutic protein, (B) an undesired immune response against a therapeutic protein, (C) an mTOR inhibitor and (D) polymeric nanoparticles in the reply filed on June 8, 2021 is acknowledged. 

Claims 1, 4, 6, 8-10, 14, 16, 18, 29, 34, 36-37, 44, 46 and 53-56 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claim 47, drawn to a composition comprising: a particular first population of synthetic nanocarriers coupled to a particular immunosuppressants; (ii) MHC Class I-restricted and/or MHC Class Il-restricted epitopes of an antigen; and (iii) a pharmaceutically acceptable excipient, that read on (A) a therapeutic protein, (B) an undesired immune response against a therapeutic protein, (C) an mTOR inhibitor and (D) polymeric nanoparticles, is being acted upon in this Office Action.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, 61/531,147, 61/531,153, 61/531,164, 61/531,168, 61/531,175, 61/531,180, 61/531,204, 61/531,209, 61/531,215, and 61/513,514, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed applications do not a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and MHC Class II-restricted epitopes of an antigen; and
(iii)    a pharmaceutically acceptable excipient, wherein the synthetic nanocarriers 
Therefore for the purposes of applying prior art, the effective filing date of claim 47 is September 6, 2011, the date that the provisional application 61/531,194 was filed.  
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claim 47 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 8, 2021, November 25, 2020, December 17, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
Drawings
The drawings filed on August 8, 2019 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 47 encompasses a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen; and
(iii)    a pharmaceutically acceptable excipient, wherein the synthetic nanocarriers 
Regarding “immunosuppressants”, the specification discloses and reproduced below for Applicant’s convenience:
[0102] Immunosuppressants include, but are not limited to, statins; mTOR inhibitors, such as rapamycin or a rapamycin analog; TGF-.beta. Signaling agents; TGF-.beta. receptor agonists; histone deacetylase inhibitors, such as Trichostatin A; corticosteroids; inhibitors of mitochondrial function, such as rotenone; P38 inhibitors; NF-.kappa.beta. inhibitors, such as 6Bio, Dexamethasone, TCPA-1, IKK VII; adenosine receptor agonists; prostaglandin E2 agonists (PGE2), such as Misoprostol; phosphodiesterase inhibitors, such as phosphodiesterase 4 inhibitor (PDE4), such as Rolipram; proteasome inhibitors; kinase inhibitors; G-protein coupled receptor agonists; G-protein coupled receptor antagonists; glucocorticoids; retinoids; cytokine inhibitors; cytokine receptor inhibitors; cytokine receptor activators; peroxisome proliferator-activated receptor antagonists; peroxisome proliferator-activated receptor agonists; histone deacetylase inhibitors; calcineurin inhibitors; phosphatase inhibitors; PI3KB inhibitors, such as TGX-221; autophagy inhibitors, such as 3-Methyladenine; aryl hydrocarbon receptor inhibitors; proteasome inhibitor I (PSI); and oxidized ATPs, such as P2X receptor blockers. Immunosuppressants also include IDO, vitamin D3, cyclosporins, such as cyclosporine A, aryl hydrocarbon receptor inhibitors, resveratrol, azathiopurine (Aza), 6-mercaptopurine (6-MP), 6-thioguanine (6-TG), FK506, sanglifehrin A, salmeterol, mycophenolate 
[0104] Immunosuppressants also include nucleic acids that encode the peptides, polypeptides or proteins provided herein that result in an immunosuppressive (e.g., tolerogenic) immune response. In embodiments, therefore, the immunosuppressant is a nucleic acid that encodes a peptide, polypeptide or protein that results in an immunosuppressive (e.g., tolerogenic) immune response, and it is the nucleic acid that is coupled to the synthetic nanocarrier. 
[0105] The nucleic acid may be DNA or RNA, such as mRNA. In embodiments, the inventive compositions comprise a complement, such as a full-length complement, or a degenerate (due to degeneracy of the genetic code) of any of the nucleic acids provided herein. In embodiments, the nucleic acid is an expression vector that can be transcribed when transfected into a cell line. In embodiments, the expression vector may comprise a plasmid, retrovirus, or an adenovirus amongst others. Nucleic acids can be isolated or synthesized using standard molecular biology approaches, for example by using a polymerase chain reaction to produce a nucleic acid fragment, which is then purified and cloned into an expression vector. Additional techniques useful in the practice of this invention may be found in Current Protocols in Molecular Biology 2007 by John Wiley and Sons, Inc.; Molecular Cloning: A Laboratory Manual (Third Edition) Joseph Sambrook, Peter MacCallum Cancer Institute, Melbourne, Australia; David Russell, University of Texas Southwestern Medical Center, Dallas, Cold Spring Harbor. 
[0106] In embodiments, the immunosuppressants provided herein are coupled to synthetic nanocarriers. In preferable embodiments, the immunosuppressant is an element that is in addition to the material that makes up the structure of the synthetic nanocarrier. For example, in one embodiment, where the synthetic nanocarrier is made up of one or more polymers, the immunosuppressant is a compound that is in addition and coupled to the one or more polymers. As another example, in one embodiment, where the synthetic nanocarrier is made up of one or more lipids, the immunosuppressant is again in addition and coupled to the one or more lipids. In embodiments, such as where the material of the synthetic nanocarrier also results in an immunosuppressive (e.g., tolerogenic) effect, the immunosuppressant is an element present in addition to the material of the synthetic nanocarrier that results in an immunosuppressive (e.g., tolerogenic) effect. 
[0107] Other exemplary immunosuppressants include, but are not limited, small molecule drugs, natural products, antibodies (e.g., antibodies against CD20, CD3, CD4), biologics-based drugs, carbohydrate-based drugs, nanoparticles, liposomes, RNAi, antisense nucleic acids, aptamers, methotrexate, NSAIDs; fingolimod; natalizumab; alemtuzumab; anti-CD3; tacrolimus (FK506), etc. Further immunosuppressants, are known to those of skill in the art, and the invention is not limited in this respect. 
The term “such as” and “include” are open-ended.  The immunosuppressants are not limited to the ones described in the specification.  Thus the immunosupressants encompass by the claim are not limited to, mTOR inhibitors, such as rapamycin or a rapamycin analog but also include nucleic acids that encode the peptides, polypeptides or proteins, small molecule drugs, natural products, antibodies (e.g., antibodies against CD20, CD3, CD4), biologics-based drugs, carbohydrate-based drugs, nanoparticles, liposomes, RNAi, antisense nucleic acids, aptamers, etc. that are not actually described.
With respect to immunosuppressants that include peptide, nucleic acids, such as DNA, RNA, mRNA, RNAi, the specification does not describe the complete structure, i.e., amino acid sequence, 
Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of such "immunosuppressants" that encompass any compound, any nucleic acids that encode the peptides, polypeptides, or proteins, any DNA, RNA, mRNA or "inhibitor" of mTOR other than the specific mTOR inhibitor required to practice the claimed invention.
Even assuming the immunosuppressant is mTOR inhibitor (elected species), the specification defines mTOR inhibitor as follow and reproduced below for Applicant’s convenience:
[0190] Any immunosuppressant as provided herein can be coupled to the synthetic nanocarrier. Immunosuppressants include, but are not limited to, statins; mTOR inhibitors, such as rapamycin or a rapamycin analog; TGF-.beta. signaling agents; TGF-.beta. receptor agonists; histone deacetylase (HDAC) inhibitors; corticosteroids; inhibitors of mitochondrial function, such as rotenone; P38 inhibitors; NF-.kappa.beta. inhibitors; adenosine receptor agonists; prostaglandin E2 agonists; phosphodiesterase inhibitors, such as phosphodiesterase 4 inhibitor; proteasome inhibitors; kinase inhibitors; G-protein coupled receptor agonists; G-protein coupled receptor antagonists; glucocorticoids; retinoids; cytokine inhibitors; cytokine receptor inhibitors; cytokine receptor activators; peroxisome proliferator-activated receptor antagonists; peroxisome proliferator-activated receptor agonists; histone deacetylase inhibitors; calcineurin inhibitors; phosphatase inhibitors and oxidized ATPs. Immunosuppressants also include IDO, vitamin D3, cyclosporine A, aryl hydrocarbon receptor inhibitors, resveratrol, azathiopurine, 6-mercaptopurine, aspirin, niflumic acid, estriol, tripolide, interleukins (e.g., IL-1, IL-10), cyclosporine A, siRNAs targeting cytokines or cytokine receptors and the like. 
 [0192] Examples of mTOR inhibitors include rapamycin and analogs thereof (e.g., CCL-779, RAD001, AP23573, C20-methallylrapamycin (C20-Marap), C16-(S)-butyl sulfonamidorapamycin (C16-BSrap), C16-(S)-3-methylindolerapamycin (C16-iRap) (Bayle et al. Chemistry & Biology 2006, 13:99-107)), AZD8055, BEZ235 (NVP-BEZ235), chrysophanic acid (chrysophanol), deforolimus (MK-8669), everolimus (RAD0001), KU-0063794, PI-103, PP242, temsirolimus, and WYE-354 (available from Selleck, Houston, Tex., USA). 
The phrases “such as”, “e.g." and "include" are open-ended.  Thus, the mTOR inhibitor encompass by the claims are not limited to the ones that disclose above.  The “mTOR" inhibitor coupled to the first population of polymeric synthetic nanocarriers is claimed by function alone and represents and extremely large genus whose members have widely varying and disparate structures, as evidenced by Zhou et al (Anticancer Agents Med. Chem 10(7): 571-581, 2010; PTO 1449).
et al teach that rapamycin and its analogs ("rapalogs") first form a complex with the intracellular receptor FK506 binding protein 12 (FKBP12) and then bind a domain separated from the catalytic site of mTOR, blocking mTOR function. Zhou et al further teach that a new generation of mTOR inhibitors which compete with ATP in the catalytic site of mTOR and inhibit both mTORCl and mTORC2 with a high degree of selectivity, have been developed. Zhou et al also teach that some natural products such as epigallocatchin gallate (EGCG), caffeine, curcumin and resveratrol, have been found to inhibit mTOR as well (see entire reference). The mTOR inhibitors rapamycin and rapalogs, mTOR and PI3K dual-specificity inhibitors, and mTORCl/2 all have different structures. Their structures are different from that of EGCG, caffeine, curcumin and resveratrol, which are in turn all different from each other. Thus, as the mTOR inhibitors have diverse structures, a structure/function correlation is not described that endows the functional property of being an mTOR inhibitor.
Regarding synthetic nanocarrier, the specification defines “synthetic nanocarrier” as follow:
[0122] "Synthetic nanocarrier(s)" means a discrete object that is not found in nature, and that possesses at least one dimension that is less than or equal to 5 microns in size. Albumin nanoparticles are generally included as synthetic nanocarriers, however in certain embodiments the synthetic nanocarriers do not comprise albumin nanoparticles. In embodiments, inventive synthetic nanocarriers do not comprise chitosan. In other embodiments, inventive synthetic nanocarriers are not lipid-based nanoparticles. In further embodiments, inventive synthetic nanocarriers do not comprise a phospholipid.
[0123] A synthetic nanocarrier can be, but is not limited to, one or a plurality of lipid-based nanoparticles (also referred to herein as lipid nanoparticles, i.e., nanoparticles where the majority of the material that makes up their structure are lipids), polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, buckyballs, nanowires, virus-like particles (i.e., particles that are primarily made up of viral structural proteins but that are not infectious or have low infectivity), peptide or protein-based particles (also referred to herein as protein particles, i.e., particles where the majority of the material that makes up their structure are peptides or proteins) (such as albumin nanoparticles) and/or nanoparticles that are developed using a combination of nanomaterials such as lipid-polymer nanoparticles. Synthetic nanocarriers may be a variety of different shapes, including but not limited to spheroidal, cuboidal, pyramidal, oblong, cylindrical, toroidal, and the like. Synthetic nanocarriers according to the invention comprise one or more surfaces. Exemplary synthetic nanocarriers that can be adapted for use in the practice of the present invention comprise: (1) the biodegradable nanoparticles disclosed in U.S. Pat. No. 5,543,158 to Gref et al., (2) the polymeric nanoparticles of Published US Patent Application 20060002852 to Saltzman et al., (3) the lithographically constructed nanoparticles of Published US Patent Application 20090028910 to DeSimone et al., (4) the disclosure of WO 2009/051837 to von Andrian et al., (5) the nanoparticles disclosed in Published US Patent Application 2008/0145441 to Penades et al., (6) the protein nanoparticles disclosed in Published US Patent Application 20090226525 to de los Rios et al., (7) the virus-like particles disclosed in published US Patent Application 20060222652 to Sebbel et al., (8) the nucleic acid coupled virus-like particles disclosed in published US Patent Application 20060251677 to Bachmann et al., (9) the virus-like particles disclosed in WO2010047839A1 or WO2009106999A2, (10) the 
Thus, the synthetic nanocarriers are unlimited. 
Regarding MHC class I and/or MHC class II restricted epitopes of any antigen, the specification defines MHC class I-restricted include those set forth in SEQ ID NO: 1-186 and MHC class II-restricted include those set forth in SEQ ID NO: 187-537.  These epitopes are from autoantigens and allergens only, See page 21 of specification.
The specification exemplifies nanocarriers made by oil-in-water emulsion method of PLGA:PLA (3:1 ratio) and PLA-PEG block co-polymer with a PEG block of approximately 5,000 Da and PLA block of approximately 20,000 as a first population of synthetic nanocarrier, see Example 1, 4, Liposomes Containing Rapamycin and Ovalbumin (Prophetic), Example 7. The specification exemplifies just rapamycin or simvastatin as immunosuppressant, Ovalbumin peptide 323-339, a 17 amino acid peptide known to be a T and B cell epitope of Ovalbumin protein (see prophetic example 17) or MHC class I restricted peptide SINFEKL (SEQ ID NO: 944) in place of ovalbumin peptide (see prophetic Example 18). Simvastatin encapsulated in PLGA:PLA (3:1 ratio) and PLA-PEG block co-polymer with a PEG block of approximately 5,000 Da and PLA block of approximately 20,000 as a first population of synthetic nanocarrier, see Example 16. Mice were administered with the nanoparticles loaded with ovalbumin peptide (Ova 323-339) and the nanoparticles loaded with rapamycin or simvastatin. The results showed that only nanoparticle PLGA/PLA-PEG copolymer comprising ovalbumin and rapamycin or simvastatin showed a reduction in the number of CD8+ T cells treated with synthetic nanocarrier PLGA-PEG and antigen Ova 323-339 as compared to the synthetic nanocarrier comprising just antigen.
The specification exemplifies PLGA-rapamycin conjugate comprising PLGA polymer with acid end group  (7525 DLG1A) and rapamycin, and ovalbumin peptide 323-339, a 17 amino acid peptide known to be a T and B cell epitope of ovalbumin protein, see Example 4. 

However, the specification does not describe with any particularity, i.e. a complete structure, ii) partial structure, i.e., amino acid sequence, nucleotide sequence or chemical structure of all immunosupressants that encompass nucleic acids (e.g., any DNA, RNA, mRNA, iRNA) coupled to all synthetic nanocarriers.  Likewise, the specification does not describe the  MHC class I and/or MHC class II restricted epitopes of all antigens coupled to a genus of synthetic nanocarrier for the claimed composition to show that applicants were in possession of the genus.  One skill in the art could not envision the structure of the genus of immunosuppressant coupled to which unspecified nanocarrier has the resulting activity, i.e., reduce the number or which activity of antigen-specific effector T cells such as CD4+ T cells and/or CD8+ T cells.  Likewise, one skill in the art could not envision the structure of the genus of immunosuppressant coupled to which unspecified nanocarrier has the resulting activity, i.e., reduce the number or which activity of antigen-specific T effector cells in a subject.
Regarding synthetic nanocarrier or nanoparticles, the structure-activity relationships among the genus of synthetic nanoparticles are not adequately described as nanocarrier or nanoparticle represents physically and chemically diverse materials, the studies of structure-activity relationship are required to understand how size, surface modification, charge influence Th1/Th2 balance.
It was known in the art that the surface property of nanocarriers or nanoparticles, the size of the nanoparticle, solubility of the mTOR inhibitor, the difference in the molecule weight of the mTOR drug and MHC class I and/or MHC class II restricted epitope of which antigen, the kinetics of release and the route of administration all affect antigen uptake by antigen presenting cells and all play a role in modulating immune response, i.e., induction of tolerance by reducing antigen-specific CD4+ and/or CD8+ T cell number of activity. The specification does not adequately teach the pharmacokinetics of such compositions.

As another example, Fifis (J Immunology 173: 3148-3154, 2004; PTO 1449) teaches unique combination of bead size and covalent antigen conjugation induces broad spectrum immunity (see page 3153, in particular. Small size nanoparticle 0.04 um nanoparticles conjugated to antigen did not induce antigen-specific CD8+ T cells, see page 3153, right, col.).
Further, Mottram (Molecular Pharmaceutics 4(1): 73-84, 2007; PTO 1449) teaches conjugating CD8+ T cells epitope SIINFEKL from ovalbumin or whole Ova to various bead size range from 40 to 123 nm and immunizing mice with 40 nm beads-OVA conjugate showed interferon gamma T-cell response, the opposite of immunosuppression. In other studies, two immunizations with higher doses of OVA, conjugated using different conjugation chemistry, could not induce significant IFN-gamma response with larger particles (see page 78, left col.). Thus, the property of the nanoparticles plays a role in immunity in a subject.
As such, it is unpredictable which combination of which first synthetic nanocarrier coupled to which immunosuppressants and which second synthetic nanocarrier coupled to which MHC class I and/or MHC class II epitopes of which antigen reduce the number or which activity of antigen-specific effector 
Regarding MHC class I-restricted and/or MHC Class II-restricted epitopes of therapeutic protein (elected species), the specification defines therapeutic protein as follow:
[0127] A "therapeutic protein" refers to any protein or protein-based therapy that may be administered to a subject and have a therapeutic effect. Such therapies include protein replacement and protein supplementation therapies. Such therapies also include the administration of exogenous or foreign protein, antibody therapies, and cell or cell-based therapies. Therapeutic proteins include enzymes, enzyme cofactors, hormones, blood clotting factors, cytokines, growth factors, monoclonal antibodies and polyclonal antibodies.
Other than the MHC class I-restricted include those set forth in SEQ ID NO: 1-186 and MHC class II-restricted include those set forth in SEQ ID NO: 187-537 from allergen and autoantigen, the specification does not describe the structure of the MHC class I-restricted and/or MHC class II-restricted from all therapeutic protein, e.g., enzymes, enzyme cofactors, hormones, blood clotting factors, cytokines, growth factors, monoclonal antibodies and polyclonal antibodies that is being administered or will be administered to a subject to reduce the number and/or all activities of antigen-specific effector CD4+ and/or CD8+ T cells. 
Vas-Cath Inc, v. Mahurkar 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc, v. Chugai Pharmaceutical Co. Ltd.. 18 USPQ2d 1016.
Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
Therefore, only a composition comprising a first population of synthetic polymeric nanocarrier comprising PLGA and PLA coupled to rapamycin or rapamycin analog thereof and a second population of synthetic polymeric nanocarrier comprising PLGA and PLA coupled to an MHC class I-restricted epitopes selected from the group consisting of SEQ ID NO: 1-186 or MHC class II-restricted epitope selected from the group consisting of SEQ ID NO: 187-537 of an allergen that reduce the number or activity of antigen-specific T effector cells, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a first population of synthetic polymeric nanocarrier comprising PLGA and PLA coupled to rapamycin or rapamycin analog thereof and a second population of synthetic polymeric nanocarrier comprising PLGA and PLA coupled to an MHC class I-restricted epitopes selected from the group consisting of SEQ ID NO: 1-186 or MHC class II-, does not reasonably provide enablement for a composition as set forth in claim 47.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 47 encompasses a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen; and
(iii)    a pharmaceutically acceptable excipient, wherein the synthetic nanocarriers in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject.  
Regarding “immunosuppressants”, the specification discloses and reproduced below for Applicant’s convenience:
[0102] Immunosuppressants include, but are not limited to, statins; mTOR inhibitors, such as rapamycin or a rapamycin analog; TGF-.beta. signaling agents; TGF-.beta. receptor agonists; histone deacetylase inhibitors, such as Trichostatin A; corticosteroids; inhibitors of mitochondrial function, such as rotenone; P38 inhibitors; NF-.kappa.beta. inhibitors, such as 6Bio, Dexamethasone, TCPA-1, IKK VII; adenosine receptor agonists; prostaglandin E2 agonists (PGE2), such as Misoprostol; phosphodiesterase inhibitors, such as phosphodiesterase 4 inhibitor (PDE4), such as Rolipram; proteasome inhibitors; kinase inhibitors; G-protein coupled receptor agonists; G-protein coupled receptor antagonists; glucocorticoids; retinoids; cytokine inhibitors; cytokine receptor inhibitors; cytokine receptor activators; peroxisome proliferator-
[0104] Immunosuppressants also include nucleic acids that encode the peptides, polypeptides or proteins provided herein that result in an immunosuppressive (e.g., tolerogenic) immune response. In embodiments, therefore, the immunosuppressant is a nucleic acid that encodes a peptide, polypeptide or protein that results in an immunosuppressive (e.g., tolerogenic) immune response, and it is the nucleic acid that is coupled to the synthetic nanocarrier. 
[0105] The nucleic acid may be DNA or RNA, such as mRNA. In embodiments, the inventive compositions comprise a complement, such as a full-length complement, or a degenerate (due to degeneracy of the genetic code) of any of the nucleic acids provided herein. In embodiments, the nucleic acid is an expression vector that can be transcribed when transfected into a cell line. In embodiments, the expression vector may comprise a plasmid, retrovirus, or an adenovirus amongst others. Nucleic acids can be isolated or synthesized using standard molecular biology approaches, for example by using a polymerase chain reaction to produce a nucleic acid fragment, which is then purified and cloned into an expression vector. Additional techniques useful in the practice of this invention may be found in Current Protocols in Molecular Biology 2007 by John Wiley and Sons, Inc.; Molecular Cloning: A Laboratory Manual (Third Edition) Joseph Sambrook, Peter MacCallum Cancer Institute, Melbourne, Australia; David Russell, University of Texas Southwestern Medical Center, Dallas, Cold Spring Harbor. 
[0106] In embodiments, the immunosuppressants provided herein are coupled to synthetic nanocarriers. In preferable embodiments, the immunosuppressant is an element that is in addition to the material that makes up the structure of the synthetic nanocarrier. For example, in one embodiment, where the synthetic nanocarrier is made up of one or more polymers, the immunosuppressant is a compound that is in addition and coupled to the one or more polymers. As another example, in one embodiment, where the synthetic nanocarrier is made up of one or more lipids, the immunosuppressant is again in addition and coupled to the one or more lipids. In embodiments, such as where the material of the synthetic nanocarrier also results in an immunosuppressive (e.g., tolerogenic) effect, the immunosuppressant is an element present in addition to the material of the synthetic nanocarrier that results in an immunosuppressive (e.g., tolerogenic) effect. 
[0107] Other exemplary immunosuppressants include, but are not limited, small molecule drugs, natural products, antibodies (e.g., antibodies against CD20, CD3, CD4), biologics-based drugs, carbohydrate-based drugs, nanoparticles, liposomes, RNAi, antisense nucleic acids, aptamers, methotrexate, NSAIDs; fingolimod; natalizumab; alemtuzumab; anti-CD3; tacrolimus (FK506), etc. Further immunosuppressants, are known to those of skill in the art, and the invention is not limited in this respect. 
The term “such as”, “e.g.” and “include” are open-ended.  The immunosuppressants are not limited to the ones that disclosed above.   The specification does not teach the structure of all immunosuppressants.  


Even assuming the immunosuppressant is mTOR inhibitor (elected species), the specification defines mTOR inhibitor as follow and reproduced below for Applicant’s convenience:
[0190] Any immunosuppressant as provided herein can be coupled to the synthetic nanocarrier. Immunosuppressants include, but are not limited to, statins; mTOR inhibitors, such as rapamycin or a rapamycin analog; TGF-.beta. signaling agents; TGF-.beta. receptor agonists; histone deacetylase (HDAC) inhibitors; corticosteroids; inhibitors of mitochondrial function, such as rotenone; P38 inhibitors; NF-.kappa.beta. inhibitors; adenosine receptor agonists; prostaglandin E2 agonists; phosphodiesterase inhibitors, such as phosphodiesterase 4 inhibitor; proteasome inhibitors; kinase inhibitors; G-protein coupled receptor agonists; G-protein coupled receptor antagonists; glucocorticoids; retinoids; cytokine inhibitors; cytokine receptor inhibitors; cytokine receptor activators; peroxisome proliferator-activated receptor antagonists; peroxisome proliferator-activated receptor agonists; histone deacetylase inhibitors; calcineurin inhibitors; phosphatase inhibitors and oxidized ATPs. Immunosuppressants also include IDO, vitamin D3, cyclosporine A, aryl hydrocarbon receptor inhibitors, resveratrol, azathiopurine, 6-mercaptopurine, aspirin, niflumic acid, estriol, tripolide, interleukins (e.g., IL-1, IL-10), cyclosporine A, siRNAs targeting cytokines or cytokine receptors and the like. 
 [0192] Examples of mTOR inhibitors include rapamycin and analogs thereof (e.g., CCL-779, RAD001, AP23573, C20-methallylrapamycin (C20-Marap), C16-(S)-butyl sulfonamidorapamycin (C16-BSrap), C16-(S)-3-methylindolerapamycin (C16-iRap) (Bayle et al. Chemistry & Biology 2006, 13:99-107)), AZD8055, BEZ235 (NVP-BEZ235), chrysophanic acid (chrysophanol), deforolimus (MK-8669), everolimus (RAD0001), KU-0063794, PI-103, PP242, temsirolimus, and WYE-354 (available from Selleck, Houston, Tex., USA). 
The phrases “such as”, “e.g." and "include" are open-ended.  Thus, the mTOR inhibitors encompass by the claims are not limited.  The “mTOR" inhibitor coupled to the first population of polymeric synthetic nanocarriers claimed by function alone represents and extremely large genus whose members have widely varying and disparate structures, as evidenced by Zhou et al (Anticancer Agents Med. Chem 10(7): 571-581, 2010; PTO 1449).
et al teach that rapamycin and its analogs ("rapalogs") first form a complex with the intracellular receptor FK506 binding protein 12 (FKBP12) and then bind a domain separated from the catalytic site of mTOR, blocking mTOR function. Zhou et al further teach that a new generation of mTOR inhibitors which compete with ATP in the catalytic site of mTOR and inhibit both mTORCl and mTORC2 with a high degree of selectivity, have been developed. Zhou et al also teach that some natural products such as epigallocatchin gallate (EGCG), caffeine, curcumin and resveratrol, have been found to inhibit mTOR as well (see entire reference). The mTOR inhibitors rapamycin and rapalogs, mTOR and PI3K dual-specificity inhibitors, and mTORCl/2 all have different structures. Their structures are different from that of EGCG, caffeine, curcumin and resveratrol, which are in turn all different from each other. Thus, as the mTOR inhibitors have diverse structures, a structure/function correlation is not described that endows the functional property of being an mTOR inhibitor.
Regarding synthetic nanocarrier, the specification defines “synthetic nanocarrier” as follow:
[0122] "Synthetic nanocarrier(s)" means a discrete object that is not found in nature, and that possesses at least one dimension that is less than or equal to 5 microns in size. Albumin nanoparticles are generally included as synthetic nanocarriers, however in certain embodiments the synthetic nanocarriers do not comprise albumin nanoparticles. In embodiments, inventive synthetic nanocarriers do not comprise chitosan. In other embodiments, inventive synthetic nanocarriers are not lipid-based nanoparticles. In further embodiments, inventive synthetic nanocarriers do not comprise a phospholipid.
[0123] A synthetic nanocarrier can be, but is not limited to, one or a plurality of lipid-based nanoparticles (also referred to herein as lipid nanoparticles, i.e., nanoparticles where the majority of the material that makes up their structure are lipids), polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, buckyballs, nanowires, virus-like particles (i.e., particles that are primarily made up of viral structural proteins but that are not infectious or have low infectivity), peptide or protein-based particles (also referred to herein as protein particles, i.e., particles where the majority of the material that makes up their structure are peptides or proteins) (such as albumin nanoparticles) and/or nanoparticles that are developed using a combination of nanomaterials such as lipid-polymer nanoparticles. Synthetic nanocarriers may be a variety of different shapes, including but not limited to spheroidal, cuboidal, pyramidal, oblong, cylindrical, toroidal, and the like. Synthetic nanocarriers according to the invention comprise one or more surfaces. Exemplary synthetic nanocarriers that can be adapted for use in the practice of the present invention comprise: (1) the biodegradable nanoparticles disclosed in U.S. Pat. No. 5,543,158 to Gref et al., (2) the polymeric nanoparticles of Published US Patent Application 20060002852 to Saltzman et al., (3) the lithographically constructed nanoparticles of Published US Patent Application 20090028910 to DeSimone et al., (4) the disclosure of WO 2009/051837 to von Andrian et al., (5) the nanoparticles disclosed in Published US Patent Application 2008/0145441 to Penades et al., (6) the protein nanoparticles disclosed in Published US Patent Application 20090226525 to de los Rios et al., (7) the virus-like particles disclosed in published US Patent Application 20060222652 to Sebbel et al., (8) the nucleic acid coupled virus-like particles disclosed in published US Patent Application 20060251677 to Bachmann et al., (9) the virus-like particles disclosed in WO2010047839A1 or WO2009106999A2, (10) the 
Thus, the synthetic nanocarriers are unlimited.  

Regarding MHC class I-restricted and/or MHC Class II-restricted epitopes of therapeutic protein (elected species), the specification defines therapeutic protein as follow:
[0127] A "therapeutic protein" refers to any protein or protein-based therapy that may be administered to a subject and have a therapeutic effect. Such therapies include protein replacement and protein supplementation therapies. Such therapies also include the administration of exogenous or foreign protein, antibody therapies, and cell or cell-based therapies. Therapeutic proteins include enzymes, enzyme cofactors, hormones, blood clotting factors, cytokines, growth factors, monoclonal antibodies and polyclonal antibodies.
Other than the MHC class I-restricted include those set forth in SEQ ID NO: 1-186 and MHC class II-restricted include those set forth in SEQ ID NO: 187-537 from allergen and autoantigen, the specification does not teach the structure of the MHC class I-restricted and/or MHC class II-restricted epitopes from all therapeutic protein, e.g., enzymes, enzyme cofactors, hormones, blood clotting factors, cytokines, growth factors, monoclonal antibodies and polyclonal antibodies that is being administered or will be administered to a subject to reduce the number and/or all activities of antigen-specific effector CD4+ and/or CD8+ T cells. 
The specification exemplifies nanocarriers made by oil-in-water emulsion method of PLGA:PLA (3:1 ratio) and PLA-PEG block co-polymer with a PEG block of approximately 5,000 Da and PLA block of approximately 20,000 as a first population of synthetic nanocarrier, see Example 1, 4, Liposomes Containing Rapamycin and Ovalbumin (Prophetic), Example 7. The specification exemplifies just rapamycin or simvastatin as immunosuppressant, Ovalbumin peptide 323-339, a 17 amino acid peptide known to be a T and B cell epitope of Ovalbumin protein. Simvastatin encapsulated in PLGA:PLA (3:1 ratio) and PLA-PEG block co-polymer with a PEG block of approximately 5,000 Da and 
However, the specification does not teach i) a complete structure, ii) partial structure, i.e., nucleotide sequence or chemical structure of all immunosupressants that encompass peptide, nucleic acids (e.g., any DNA, RNA, mRNA) coupled to all synthetic nanocarriers and undisclosed MHC class I and/or MHC class II restricted epitopes of all antigen, e.g., therapeutic protein coupled to a genus of synthetic nanocarrier that reduce the number or activity of antigen-specific T effector cells, e.g., CD4+ and/or CD8+ T cells in all subject.  
It was known in the art that the surface property of the unspecified synthetic nanocarriers or nanoparticles, the size of the nanoparticle, solubility of the mTOR inhibitor, the difference in the molecule weight of the mTOR drug and antigen, the kinetics of release, the route of administration all affect antigen uptake by antigen presenting cells and all play a role in modulating immune response, i.e., induction of tolerance by reducing antigen-specific CD4+ and/or CD8+ T cell number of activity. The specification does not adequately teach the pharmacokinetics of such compositions.
For example, evidentiary reference Dobrovoskaia et al (Nature nanotechnology 2: 469-478, 2007; PTO 1449) teach Th1 and Th2 immune responses are known to be affected by particle size, shape, charge, and surface modification of nanoparticles. For example large (>1000nm or 1pm) particles induced Th1 response, whereas smaller ones (<500 nm) were associated with Th2, see page 473 (right col., in particular). In some cases, some small engineered nanoparticles such as 500 nm PLGA, 270 nm PLGA, 80 nm and 100 nm nanoemulsions, 95 nm and 112 nm PEG-PHDA nanoparticles and 123 nm dendrosome induced Th1 response instead of Th2 response. Small (<100 nm) polystyrene 
As another example, Fifis (J Immunology 173: 3148-3154, 2004; PTO 1449) teaches unique combination of bead size and covalent antigen conjugation induce broad spectrum immunity (see page 3153, in particular. Small size nanoparticle 0.04 um nanoparticles conjugated to antigen did not induce antigen-specific CD8+ T cells, see page 3153, right, col.).
Further, Mottram (Molecular Pharmaceutics 4(1): 73-84, 2007; PTO 1449) teaches conjugating CD8+ T cells epitope SIINFEKL from ovalbumin or whole Ova to various bead size range from 40 to 123 nm and immunizing mice with 40 nm beads-OVA conjugate showed interferon gamma T-cell response, the opposite of immunosuppression.  In other studies, two immunizations with higher doses of OVA, conjugated using different conjugation chemistry, could not induce significant IFN-gamma response with larger particles (see page 78, left col.). Thus, the property of the nanoparticles plays a role in immunity in a subject.
As such, it is unpredictable which combination of which first synthetic nanocarrier coupled to which immunosuppressants and which second synthetic nanocarrier coupled to which MHC class I and/or MHC class II epitopes of which antigens reduce the number of reduce which activity of antigen-specific effector CD4+ T cells or CD8+ T cells in a subject.  
	Further, there are insufficient working examples. Accordingly, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed. 

Claim Rejections - 35 USC §102

A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 47 is rejected under 35 U.S.C. 102(b) as being anticipated by WO2010/025324 publication (published March 4, 2010; PTO 1449 filed 12/17/19).
The WO2010/025324 publication teaches a tolerogenic vaccine composition (see p. 31) comprising synthetic polymer nanoparticles (aka nanocarriers, see p. 22) loaded with immunosuppressant molecule, e.g., dexamethasone, sirolimus (aka mTOR inhibitor), tacrolimus, everolimus or cyclosporine A (see p. 31), and antigen conjugated to nanoparticles, see p. 31.  Examples of antigen include pro-insulin, myelin basic protein, collagen II (see p. 32), MHC class II antigen such as OVA257-264 and OVA323-339  (see p. 33-34) or SIINFEKL (SEQ ID NO: 2) attached to nanoparticle or MHC class I (example 23), see p. 30.  The antigen and/or drug may be covalently attached (aka conjugated) to the particles, or mixed with a collection of the particles for contemporaneous introduction into a patient, see p. 26, in particular.  The immunosuppressive drugs such as corticosteroids, cyclosporine, rapamycin (mTOR inhibitor) act by inhibiting IL-2 and TNF-γ production and T cell proliferation, see para. bridging p. 27 and 28.  Delivery of an antigen and an immunosuppressant at the same time to prevent dendritic cell (DC) activation would induce antigen-specific tolerance, see p. 28.   Thus, the reference teachings anticipate the claimed invention.

Claim 47 is rejected under 35 U.S.C. 102(b) as being anticipated by Reddy (PGPub US 20080031899, published February 7, 2008; PTO 1449).
reduce T cell proliferation (see paragraph [0057]).  Thus, the reference teachings anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 


Claim 47 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6, 91-97 of copending Application No. 13/457,994.  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending claims 1, 5 and 6 anticipate the present claim (genus). 
Copending claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin (species) or an analog thereof (species of immunosuppressant), and
(ii)    a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (a species of antigen) that generates an undesired humoral immune response;
wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm;
wherein the load of the rapamycin or analog thereof on average across the first population of synthetic nanocarrier is at least 2% but no more than 25% (weight/weight); and
  The term “or” does not require MHC class I-restricted epitope.  
Copending claim 6 recites the composition of claim 1, wherein the first population and/or second population of synthetic nanocarriers are also coupled to MHC Class I-restricted epitopes, which meets the limitation of the second population of synthetic nanocarriers coupled to MHC Class I and MHC Class II epitopes of an antigen recited in instant claim 1. 
Administering the same composition to a subject inherently reduce the undesired CD4+ T cell proliferation and/or activity, see copending claim 5.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 47 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,295,718.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. 
 The instant claim is drawn to 
a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants generically;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen generically; and
(iii)    a pharmaceutically acceptable excipient, wherein the synthetic nanocarriers in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject generically whereas the independent claims in the ‘718 patent are limited to rapamycin (species) as the immunosuppressant and therapeutic protein (species) as the antigen.   
Otherwise, claim 47 is anticipated or rendered obvious by the issued claims.

Claim 47 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,289,477.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. 
 The instant claim is drawn to 
a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants generically;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen; and
(iii)    a pharmaceutically acceptable excipient, wherein the synthetic nanocarriers in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject generically whereas the independent claims in the ‘477 patent are limited to a composition comprising: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin (species of immunosuppressant), and (ii) a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class I-restricted and/or MHC Class II-restricted epitopes associated with an undesired CD8+ T cell immune response, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, wherein the load of the rapamycin on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the load of the antigens on average across the second population of polymeric synthetic nanocarriers is between 1% and 10% weight/weight, and wherein the composition is in an amount effective to reduce an undesired CD8+ T cell immune response.  
Otherwise, claim 47 is anticipated or rendered obvious by the issued claims.
47 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,289,476.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. 
 The instant claim is drawn to a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants generically;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen; and
(iii)    a pharmaceutically acceptable excipient, wherein the synthetic nanocarriers 

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644